Name: Commission Regulation (EEC) No 1667/82 of 28 June 1982 amending Regulation (EEC) No 1587/82 introducing a countervailing charge on tomatoes originating in Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 18 Official Journal of the European Communities 29 . 6 . 82 COMMISSION REGULATION (EEC) No 1667/82 of 28 June 1982 amending Regulation (EEC) No 1587/82 introducing a countervailing charge on tomatoes originating in Albania Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of tomatoes originating in Albania must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 1 587/82 (3) introduced a countervailing charge on tomatoes originating in Albania ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '6-92 ECU appearing in Article 1 of Regulation (EEC) No 1587/82 is replaced by the amount '29-38 ECU'. Article 2 This Regulation shall enter into force on 29 June 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p . 36 . V) OJ No L 178 , 22 . 6 . 1982, p . 26 .